Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action

This office action is responsive to communication filed on 01/29/2021. Claims 10 - 14 have been cancelled and claims 1 - 9 are pending for examination. 

Response to Arguments

Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 5 - page 11 (all), filed on 01/29/2021, with respect to claims 1 - 9 have been fully considered and are not persuasive.   

Regarding claim 1 the applicant argued that the references do not disclose monitoring and managing a synchronized media chat state defined by respective sets of parameters of first and second nodes participating in a synchronized media chat, as claimed.

In response to applicant's argument, the examiner respectfully disagrees with the argument above. The combination of Siddique and Talukder teach monitoring and managing [Talukder] a synchronized media chat state defined by respective sets of parameters of first and second nodes participating in a synchronized media chat 
          Below is the relevant section of the references for the mapping -
monitoring and managing (Talukder, par0045,0058, and 0083). Par0045 teaches the application server 202 communicates, instructs, manages and maintains state of the active SGVC and iBroadcast sessions. Par0058 teaches the application server manages outbound messaging and inbound communications, maintains status of each client's network and device properties (network bandwidth, latency, priority, preemption, device type information etc.), and communicates user specific information to other resources at the central controller 200. The application server 202 manages the active SGVC sessions and maintains group call initiation, status, and call termination processes and all tasks necessary from the initiation to the termination of a session. The application server 202 controls the session environment based on client specific command signals (e.g. “Yak”, “See”, “Record Session”, “Preemption”). The application server 202 detects the incoming flow control signal requesting specific actions by the client application and instructs the media manager (204) and the switch block (206) to switch/route the selected upstream video to the appropriate address/port of the client devices. Par0083 teaches the application server 202 monitors, manages and detects the network bandwidth and/or device restrictions and informs the FC client application on the given participant's client device of the number of downstream video streams the given participant can receive at a time).
a synchronized media chat state defined by respective sets of parameters of first and second nodes participating in a synchronized media chat  (Siddique par0059 teaches interaction system 108 may be implemented using a network-connected server… The 

Regarding claim 1 the applicant further argued that Crowe does not discloses 

In response to applicant's argument, the examiner respectfully disagrees with the argument above. Crowe discloses wherein respective node accounts associated with the first network node and the second network node are charged for a time in which said network nodes participate in the synchronized media-chat with each other. (Crowe, par0018-0019 teaches in one or more embodiments, prior to, during, or after the event 102, subscribers 140 and 148 [first and second node]  can request a subscription for viewing the event 102 at a commercial or residential premises. That is, the communication devices 112, 116, 120, 124, and 126 can provide live video streams of the event 102 to the media content server 134 but they can also provide recorded video streams of the event 102. The media content server 134 can charge or cause another network device (e.g. billing server) to charge an account associated with subscribers 140 and 148 [first and second node]  for the subscription to view [view duration of the event measured in time] the event 102. Further, the request for the subscription [this will be for the duration of the event measured in time] to view the event 102  can be part of tiered subscription service associated with the subscribers 140 and 148).
          
Regarding claim 1 the applicant further argued that as Crowe cannot supply the missing feature of Siddique,  the skilled person would not have looked at Crowe so the stated motivation does not make sense.

In response to applicant's argument, the examiner respectfully disagrees. Crowe provided the missing feature of claim 1. The combination allow a media content server to charge or cause another network device to charge an account associated with subscribers for a subscription to view an event at a commercial or residential premises, see Crowe, paragraphs 18-19.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Siddique et al. (US20180352303A1) hereinafter Siddique in view of Crowe (US20180035136A1) hereinafter Crowe, in view of Cahill et al. (US20120236103A1) hereinafter Cahill, and further in view of Talukder (US20160360154A1) hereinafter Talukder.


As per claim1.  A system for enabling a direct exchange of streaming media between participants (Siddique, par0056 teaches The participant 102 may be using a computing device such as a desktop computer, laptop, terminal, tablet device or mobile device to view media content accessible over a communication network 104 from a media repository 106. (In another exemplary embodiment, the participant 102 may be on a dumb terminal.) The computing device may be configured to operate the client software application (e.g. Apps, Web Browser software etc.) to access the interaction system 108. The media stream may be pre-recorded media content (e.g. video or audio On-Demand “VOD”), live media content (e.g. live streams, screen shares) or a synchronous application ‘app’ share which resides within interaction system 108. As will be described in more detail subsequently, interaction system 108 may also be used by participant 102 to communicate with other participants or moderators during the interactive digital experience via text communication such as live text chat).
within a peer-to-peer network, (Siddique, par0109 teaches The messages provided to the video chat component 154 may be used in a handshake process to exchange information to establish a direct, low latency peer-to-peer video connection between video chat participants to transfer video chat data over the network 104).
(Siddique, par0114 teaches the encoded digital streams may similarly be provided over network 104 to the media repository or to other participants (not shown) participating in the interactive digital experience via system 100A. The use of audio and image capture may further be used to communicate with other participants or moderators of the interactive digital experience using interactive video communication such as live video chat or live video conferencing).
a server operating an application programming interface (API) for receiving and processing a media-message transmitted by a first network node to a second network node, and directing the transmitted media-message to the second network node and (Siddique, par0059-0061 teaches interaction system 108 may be implemented using a network-connected server coupled to a data store 114 for storing information such as user account information and preferences. The interaction system 108 may comprise of persistent components 110 and non-persistent components 112. Periodic non-persistent connections may be established to store relevant user and event state information such as but not limited to user status, interaction counts with application widgets and event status. In another example, non-persistent connections may be established for user authentication when the participant 102 wishes to join an interactive experience or to log-in. Intermittent connections may be used for administration purposes such as the participant 102 changing his or her contact information, user preferences or submit payment for paid services. These functionalities may be provided by the interaction system 109 via an Application Programming Interface (API) accessible over the network 104).
wherein of the respective synchronized media-chat states of the first network node and the second network node enable a direct streaming media exchange there between until one of the first network node and the second network node changes a state of a parameter of the set of parameters, rendering the media-chat state of the first network node out of synchronization with the media-chat state of the second network node (Siddique, par0110-0116 teaches at step 412 a peer-to-peer connection may be established between the caller and callee [synchronization of the respective media-chat states of the first node and the second node] using the call information provided by the caller. Once the peer-to-peer connection is established, additional messages may be provided to the video chat component 154 to provide information related to status of the peer-to-peer video chat connection [enables a direct streaming media exchange there between until one of the first network node and the second network changes a state of a parameter of the set of parameters]. For example, messages indicating that a peer-to-peer connection was successfully established may be generated by indicating in the “a” parameter “SVCW_answer”. Additionally, upon termination of the call, the peer-to-peer connection may also be terminated. Another message indicating the termination [rendering the media-chat state of the first network node out of synchronization with the media-chat state of the second network node] of the chat session may also be generated, for example, by indicating in the “a” parameter “SVCW_bye”).
a synchronized media chat state defined by respective sets of parameters of first and second nodes participating in a synchronized media chat  (Siddique par0059 teaches interaction system 108 may be implemented using a network-connected server… The interaction system 108 may comprise of persistent components 110 and non-persistent components 112. Par0063 teaches for the persistent components 110, a text chat component 150, video chat component 154 and video synchronization component 152 may be implemented to provide interactive services. Par0108 teaches as shown in FIG. 2A participants in a digital interactive experience may engage in video chatting [a synchronized media chat] in addition to sharing a common synchronized video playback [a synchronized media chat] … Video chat functionalities may be established using persistent components 110 such as video chat component 154 of FIGS. 1B to 1D. Persistent connections such as WS connections may be used to establish a communication link between an application providing video chat functionalities (the “chat application”) to a participant and the video chat component 154 to establish a video chat session. Sessions may be established for two participants as shown in FIG. 2 or more participants as shown in in FIG. 4A. Par0109 teaches the messages provided to the video chat component 154 [network-connected server comprises persistent component 110 that include video chat component 154] and  may be used in a handshake process to exchange information to establish a direct, low latency peer-to-peer video connection between video chat participants to transfer video chat data over the network 104 [by respective sets of parameters]. Par0116 teaches once the peer-to-peer connection is established, additional messages may be provided to the video chat component 154 to provide information related to status of the peer-to-peer video chat connection [first and second nodes participating in a synchronized media chat].

          Crowe however discloses wherein respective node accounts associated with the first network node and the second network node are charged for a time in which said network nodes participate in the synchronized media-chat with each other. (Crowe, par0018-0019 teaches in one or more embodiments, prior to, during, or after the event 102, subscribers 140 and 148 [first and second node]  can request a subscription for viewing the event 102 at a commercial or residential premises. That is, the communication devices 112, 116, 120, 124, and 126 can provide live video streams of the event 102 to the media content server 134 but they can also provide recorded video streams of the event 102. The media content server 134 can charge or cause another network device (e.g. billing server) to charge an account associated with subscribers 140 and 148 [first and second node]  for the subscription to view [view duration of the event measured in time] the event 102. Further, the request for the subscription [this will be for the duration of the event measured in time] to view the event 102  can be part of tiered subscription service associated with the subscribers 140 and 148)).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein respective node accounts associated with the first network node and the second network node are charged for a time in which said network nodes participate in the synchronized media-chat with each other, as taught by Crowe in the system of 
          Siddique and Crowe do not explicitly disclose if the second network node accepts the transrnitted media-message. establishing a synchronized media chat there between, for each of the first and second network nodes.
          Cahill however discloses if the second network node accepts the transrnitted media-message. establishing a synchronized media chat there between, for each of the first and second network nodes. (Cahill, par0054 teaches at step 470, a second interface may be provided for the user to select a chat partner from the list of pseudo-anonymous chat partners, and call the chat partner. A live video chat session may be established if the chat partner [second network node] accepts the user's call. During the chat session, the user may be provided an option(s) to share video(s) with the chat partner, view video(s) from the chat partner, and/or simultaneously share video with the chat partner while view video(s) from the chat partner).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of if the second network node accepts the transrnitted media-message. establishing a synchronized media chat there between, for each of the first and second network nodes, as taught by Cahill in the system of Siddique and Crowe, so social networking platforms allow their users to establish and/or maintain connections with members, the platforms may be used to support relationships and keep users in contact, even when life changes and move them away from each other, see Cahill par0004.

          Talukder however discloses monitoring and managing a synchronized media-chat state defined by respective sets of parameters. (Talukder, par0045, 0083. Par0045 teaches the application server 202 communicates, instructs, manages and maintains state of the active SGVC and iBroadcast sessions. The application server 202 further intercepts, translates and manages the Flow Control Switching or iBroadcast command signals and interfaces with the client applications based on the customers' selection of services. The application server 202 is responsible for initiating sessions, holding the state information of all active sessions, maintaining communications with each participants on one-to-one group chat sessions [synchronized media-chat], initiating iBroadcast events, establishing unique session ID's, instructing the notification manager 203 to send notifications to the client devices 211 a-211 d. The application server 202 further instructs the flow controlled switching media manager (Media Manager) 204 to map the appropriate upstream video/audio to the requesting participant's port and to forward the port address to the flow control switch block (Switch Block) 206. The application server 202 intercepts the command signals from the client devices 211 of the session participants and interprets and instructs appropriate resources to work on the command. For example, the application server 202 may add new participant client devices to an SGVC or iBroadcast session, or remove an existing participant client device from, the session. The application server 202 may detect preemption signals for the session initiator client device and set appropriate resources to enable the request. In addition, the application server 202 is responsible for session termination. Par0083 teaches the application server 202 monitors, manages and detects the network bandwidth and/or device restrictions and informs the FC client application on the given participant's client device of the number of downstream video streams the given participant can receive at a time).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of monitoring and managing a synchronized media-chat state defined by respective sets of parameters, as taught by Talukder in the system of Siddique, Crowe and Cahill so the global reach of the internet is breaking geographic and network boundaries, broadcast services which were once thought to have network or geographic restrictions are rapidly shrinking and customers are demanding their broadcast services form anywhere, on any device, at any time and any content, see Talukder par0006.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Siddique further in view of Crowe further in view of Cahill further in view of Talukder, and further in view of Abraham et al. (US20140254426A1) hereinafter Abraham.

As per claim 2. Siddique, Crowe, Cahill and Talukder disclose the system for enabling media-chats according to claim 1.
          Siddique further discloses that are received by the API (Siddique, par0061 teaches Intermittent connections may be used for administration purposes such as the participant 102 changing his or her contact information, user preferences or submit payment for paid services. These functionalities may be provided by the interaction system 109 via an Application Programming Interface (API) accessible over the network 104).
           Siddique, Crowe, Cahill and Talukder do not explicitly disclose wherein the first network node and the second network node periodically transmit media-messages in the synchronized media-chat state.
          Abraham however discloses wherein the first network node and the second network node periodically transmit media-messages in the synchronized media-chat state (Abraham, par0055 teaches nodes of a peer to peer network may transmit synchronization messages to coordinate communication between nodes of the peer to peer network. The nodes may also exchange discovery queries and responses to provide for service discovery between devices operating within the same peer to peer or neighbor aware network. A neighbor aware network may be considered a peer to peer network or an ad-hoc network in some aspects. The nodes periodically transmit and/or receive synchronization messages and discovery messages).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first network node and the second network node periodically transmit media-messages in the synchronized media-chat state, as taught by Abraham in the system of Siddique, Crowe, Cahill  and Talukder, so in many telecommunication systems, communications networks are used to exchange messages among several interacting spatially-separated devices, see Abraham par0005.

As per claim 3. Siddique, Crowe, Cahill and Talukder and Abraham disclose the system for enabling media-chats according to claim 2.
          Siddique further discloses wherein the API (Siddique, par0061 teaches Intermittent connections may be used for administration purposes such as the participant 102 changing his or her contact information, user preferences or submit payment for paid services. These functionalities may be provided by the interaction system 109 via an Application Programming Interface (API) accessible over the network 104).
          Siddique do not explicitly disclose charges the node accounts of the first network node and the second network node as a function of a time of the synchronized media-chat state according to periodically transmit media- messages.
          Crowe however discloses charges the node accounts of the first network node and the second network node as a function of a time of the synchronized media-chat state according to periodically transmit media- messages. (Crowe, par0018-0019 teaches in one or more embodiments, prior to, during, or after the event 102, subscribers 140 and 148 can request a subscription for viewing the event 102 at a commercial or residential premises. That is, the communication devices 112, 116, 120, 124, and 126 can provide live video streams of the event 102 to the media content server 134 but they can also provide recorded video streams of the event 102. The media content server 134 can charge or cause another network device (e.g. billing server) to charge an account associated with subscribers 140 and 148 for the subscription to view the event 102. Further, the request for the subscription to view the event 102 can be part of tiered subscription service associated with the subscribers 140 and 148).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of charges the node accounts of the first network node and the second network node as a function of a time of the synchronized media-chat state according to periodically transmit media- messages, as taught by Crowe in the system of Siddique, so broadband high speed networks allow individuals to stream live video from portable communication devices to others via the networks, see Crowe par0002.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Siddique further in view of Crowe further in view of Cahill further in view of Talukder, and further in view of Lv et al. (US20150156326A1) hereinafter Lv.

As per claim 4. Siddique, Crowe, Cahill and Talukder disclose the system for enabling media-chats according to claim 1.
          Siddique further discloses that the API receives (Siddique, par0061 teaches Intermittent connections may be used for administration purposes such as the participant 102 changing his or her contact information, user preferences or submit payment for paid services. These functionalities may be provided by the interaction system 109 via an Application Programming Interface (API) accessible over the network 104).

          Lv however wherein to initiate a media-chat with the second network node, the first network node transmits a media-message signal with a test-SDP (session description protocol), and transmits the media-message signal with a test-SDP to the second node (Lv, par0018 teaches with reference to the eleventh possible implementation manner of the first aspect, in a twelfth possible implementation manner of the first aspect, a port number in a media line corresponding to audio of the Session Description Protocol (SDP) carried in the first WebRTC connection modification request is set to 0; and the instructing, by the first user equipment, a UA to stop collecting audio data of a microphone includes: instructing, by the first user equipment, the UA to set a status value of a media stream track of audio to muted).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein to initiate a media-chat with the second network node, the first network node transmits a media-message signal with a test-SDP (session description protocol), and transmits the media-message signal with a test-SDP to the second node, as taught by Lv in the system of Siddique, Crowe, Cahill  and Talukder, so WebRTC integrates core modules that are necessary for multimedia communication, so that a third-party application developer can obtain a real-time multimedia communication capability by simple JavaScript application programming interface (API), see Lv par0003.

As per claim 5. Siddique, Crowe, Cahill, Talukder and Lv disclose the system for enabling media-chats according to claim 4.
          Siddique further discloses the API (Siddique, par0061 teaches Intermittent connections may be used for administration purposes such as the participant 102 changing his or her contact information, user preferences or submit payment for paid services. These functionalities may be provided by the interaction system 109 via an Application Programming Interface (API) accessible over the network 104).
           Siddique, Crowe, Cahill and Talukder do not explicitly disclose wherein the second network node responds to the received media-message signal with a test-SDP by transmitting a return media-message signal, including the test-SDP and a null to, and wherein upon receipt, transmits the return media message signal to the first (initiating) node, establishing a test connection between the first network node and the second network node independent of.
          Lv however discloses wherein the second network node responds to the received media-message signal with a test-SDP by transmitting a return media-message signal, including the test-SDP and a null to, and wherein upon receipt, transmits the return media message signal to the first (initiating) node, establishing a test connection between the first network node and the second network node independent of (Lv, par0018-0020 teaches with reference to the thirteenth possible implementation manner of the first aspect, in a fourteenth possible implementation manner of the first aspect, a port number in a media line corresponding to audio of the SDP carried in the second WebRTC connection modification request is set to 0; and the instructing, by the first user equipment, a UA to stop collecting audio data of a microphone includes instructing, by the first user equipment, the UA to set a status value of a media stream track of audio to muted).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the second network node responds to the received media-message signal with a test-SDP by transmitting a return media-message signal, including the test-SDP and a null to, and wherein upon receipt, transmits the return media message signal to the first (initiating) node, establishing a test connection between the first network node and the second network node independent of, as taught by Lv in the system of Siddique, Crowe, Cahill  and Talukder, so WebRTC integrates core modules that are necessary for multimedia communication, so that a third-party application developer can obtain a real-time multimedia communication capability by simple JavaScript application programming interface (API), see Lv par0003.

As per claim 6. Siddique, Crowe, Cahill, Talukder and Lv disclose the system for enabling media-chats according to claim 5.
          Siddique, Crowe, Cahill  and Talukder do not disclose wherein upon receipt of a media message signal defining establishment of the test connection, the second network node accepts the media-chat initiated by the first network node by transmitting an accept media-message signal with an SDP-offer to the first network node.
          Lv however discloses wherein upon receipt of a media message signal defining establishment of the test connection, the second network node accepts the media-chat  (Lv, par0141, par00156. Par0141 teaches S216: The WebRTC module of the user equipment A sends a WebRTC connection modification request to the WebRTC module of the user equipment B. Specifically, the WebRTC connection modification request may be an update Session offer message, and specific implementation may be that a port number in a media line corresponding to audio of the SDP in the update Session offer message is changed to 0. Par0156 teaches S305: The WebRTC module of the user equipment A sends a WebRTC connection modification request to the WebRTC module of the user equipment B. Specifically, the WebRTC connection modification request may be an update Session offer message, and specific implementation may be that an audio item is added to the SDP in the update Session offer message).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein upon receipt of a media message signal defining establishment of the test connection, the second network node accepts the media-chat initiated by the first network node by transmitting an accept media-message signal with an SDP-offer to the first network node, as taught by Lv in the system Siddique, Crowe, Cahill  and Talukder, so WebRTC integrates core modules that are necessary for multimedia communication, so that a third-party application developer can obtain a real-time multimedia communication capability by simple JavaScript application programming interface (API), see Lv par0003.

As per claim 7. Siddique, Crowe, Cahill, Talukder and Lv disclose the system for enabling media-chats according to claim 6.
          Siddique further discloses wherein the API receives and modifies (Siddique, par0061 teaches Intermittent connections may be used for administration purposes such as the participant 102 changing his or her contact information, user preferences or submit payment for paid services. These functionalities may be provided by the interaction system 109 via an Application Programming Interface (API) accessible over the network 104).
           Siddique, Crowe, Cahill and Talukder do not explicitly disclose the accept media message signal with SDP-offer from the second network node, to include a hangup, and transmits the accept media-message signal with the SDP-offer and hangup to first network node.
          Lv however discloses the accept media message signal with SDP-offer from the second network node, to include a hangup, and transmits the accept media-message signal with the SDP-offer and hangup to first network node. (Lv, par0158-0160 teaches S307: After receiving the WebRTC connection modification request sent by the WebRTC module of the user equipment B, the WebRTC module of the user equipment A can request a calling module of the user equipment A to start a phone procedure, which is used to disconnect the telecommunications domain-based audio communication between the user equipment A and the user equipment B. S308: The calling module of the user equipment A starts the phone hangup procedure, so as to disconnect the telecommunications domain-based audio communication between the user equipment A and the user equipment B. S309: After disconnecting the telecommunications domain-based audio communication between the user equipment A and the user equipment B, the calling module of the user equipment A sends a disconnection confirmation message to the WebRTC module of the user equipment A.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the accept media message signal with SDP-offer from the second network node, to include a hangup, and transmits the accept media-message signal with the SDP-offer and hangup to first network node, as taught by Lv in the system of Siddique, Crowe, Cahill  and Talukder, so WebRTC integrates core modules that are necessary for multimedia communication, so that a third-party application developer can obtain a real-time multimedia communication capability by simple JavaScript application programming interface (API), see Lv par0003.

As per claim 8. Siddique, Crowe, Cahill, Talukder and Lv disclose the system for enabling media-chats according to claim 7.
          Siddique, Crowe, Cahill and Talukder do not disclose wherein upon receipt of the accept media-message signal with the SDP-offer and hangup, the first network node transmits an answer media-message signal with an SDP-answer to the second network node.
          Lv however discloses wherein upon receipt of the accept media-message signal with the SDP-offer and hangup, the first network node transmits an answer media-message signal with an SDP-answer to the second network node. (Lv, par0169-0172 teaches he WebRTC module 410 of the user equipment 400 is further configured to: after the calling module 420 of the user equipment 400 sends the first call request to the calling module of the second user equipment, receive a first call request confirmation message that is sent by the WebRTC module of the second user equipment before the calling module of the second user equipment starts the phone answering procedure, where the first call request confirmation message requests to confirm whether the first call request is a WebRTC-associated call request; and send a first call request confirmation response to the WebRTC module of the second user equipment, so that the WebRTC module of the second user equipment instructs, according to the first call request confirmation response, the calling module of the second user equipment to start the phone answering procedure based on the first call request, where the first call request confirmation response is used to indicate that the first call request is a WebRTC-associated call request).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein upon receipt of the accept media-message signal with the SDP-offer and hangup, the first network node transmits an answer media-message signal with an SDP-answer to the second network node, as taught by Lv in the system of Siddique, Crowe, Cahill  and Talukder, so WebRTC integrates core modules that are necessary for multimedia communication, so that a third-party application developer can obtain a real-time multimedia communication capability by simple JavaScript application programming interface (API), see Lv par0003.

As per claim 9. Siddique, Crowe, Cahill, Talukder and Lv disclose the system for enabling media-chats according to claim 8.
          Siddique further discloses the API (Siddique, par0061 teaches Intermittent connections may be used for administration purposes such as the participant 102 changing his or her contact information, user preferences or submit payment for paid services. These functionalities may be provided by the interaction system 109 via an Application Programming Interface (API) accessible over the network 104).
           Siddique, Crowe, Cahill and Talukder do not disclose wherein receives and modifies the answer media-message signal with an SDP-answer from the first network node, to include a hangup and transmits the answer media-message signal with an SDP-answer and hangup to the second network node, establishing a media stream connection between the first network node and the second network node that is independent of.
          Lv however discloses wherein receives and modifies the answer media-message signal with an SDP-answer from the first network node, to include a hangup and transmits the answer media-message signal with an SDP-answer and hangup to the second network node, establishing a media stream connection between the first network node and the second network node that is independent of. (Lv, par0172, 0197 teaches after the calling module 420 of the user equipment 400 sends the first call request to the calling module of the second user equipment, receive a first call request confirmation message that is sent by the WebRTC module of the second user equipment before the calling module of the second user equipment starts the phone answering procedure, where the first call request confirmation message requests to confirm whether the first call request is a WebRTC-associated call request; and send a first call request confirmation response to the WebRTC module of the second user equipment, so that the WebRTC module of the second user equipment instructs, according to the first call request confirmation response, the calling module of the second user equipment to start the phone answering procedure based on the first call request, where the first call request confirmation response is used to indicate that the first call request is a WebRTC-associated call request. The calling module 420 of the user equipment 400 is configured to disconnect the telecommunications domain-based audio communication with the second user equipment includes: the calling module 420 of the user equipment 400 is configured to send a first call hangup request to the calling module of the second user equipment, so that the calling module of the second user equipment starts a phone hangup procedure).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein receives and modifies the answer media-message signal with an SDP-answer from the first network node, to include a hangup and transmits the answer media-message signal with an SDP-answer and hangup to the second network node, establishing a media stream connection between the first network node and the second network node that is independent of, as taught by Lv in the system of Siddique, Crowe, Cahill  and Talukder, so WebRTC integrates core modules that are necessary for multimedia communication, so that a third-party application developer can obtain a real-time multimedia communication capability by simple JavaScript application programming interface (API), see Lv par0003.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442